Title: From John Adams to Thomas Jefferson, 26 May 1817
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy May 26, 1817

Mr Leslie Combs of Kentucky has Sent me “a History of the late War, in the Western Country, by Mr Robert B. McAffee” And “The Phylosophy of Human Nature by Joseph Buchanan.”
“The History,” I am glad to See: because it will preserve facts to the honour, and immortal glory of the Western people. Indeed I am not Sorry that “the Phylsophy” has been published, because it has been a Maxim with me for Sixty years at least, Never to be afraid of a Book.
Nevertheless I cannot foresee much Utility in reviving, in this Country, the controversy between the Spiritualists and the Materialists. Why Should time be wasted in disputing about the Substances when both parties agree that neither knows any thing about either. If Spirit is an abstraction, a conjecture, a Chimera: Matter is an abstraction, a conjecture, a Chimera; for We know as much, or rather as little of one as of the other. We may read Cudworth Clerk Leibnitz, Berkley Hume Bolinbroke and Priestley and a million other Volumes in all Ages, and be obliged at last to confess that We have learned nothing. Spirit and matter Still remain “Riddles. Define the terms however, and the controversy is Soon Settled.” If Spirit is an active Something and matter an inactive Something, it is certain that one is not the other. We can no more conceive that Extension or Solidity can think or feel, or See, or hear or taste or Smell: than We can conceive that Perception Memory Imagination or Reason can remove a mountain, or blow a rock. This Enigma has puzzled Mankind from the beginning, and probably will to the End. Œconomy of time requires that We Should waste no more in so idle an amusement.  In the 11th. discourse of Sir William Jones before The Asiatic Society vol. 3. p. 229. of his Works, We find that Materialists and Immaterialists existed in India and that they accused each other of Atheism, before Berkly or Priestley, or Dupuis, or Plato, or Pythagoras were born. Indeed Neuton himself, appears to have discovered nothing that was not known to the Antient Indians. He has only furnished more ample demonstrations of the doctrines they taught. Sir John Matlcomb agrees with Jones and Dupuis in the Astrological origin of Heathen Mithologies.
Vain Man! Mind your own Business! Do no Wrong! Do all the good you can! Eat your Canvas back ducks, drink your burgundy, Sleep your Sesta, when necessary, And Trust in God!
What a mighty bubble! What a tremendous Water spout has Napolion been according to his Life; written by himself? He Says he was the Creature of the Principles and manners of the Age By which no doubt he means the Age of Reason; the progress of Manilius’s Ratio; of Plato’s Logos &c. I believe him. A Whirlwind raised him and a Whirlwind blowed him a Way to St. Helena. He is Very confident that the Age of Reason is not past; and So am I; but I hope that Reason will never again rashly and hastily create Such Creatures as him. Liberty, Equality, Fraternity, and Humanity will never again, I hope blindly surrender themselves to and unbounded Ambition for national Conquests, nor implicitly commit themselves to the custody and guardianship of Arms and Heroes. If they do, they will again End in St. Helena, Inquisitions Jesuits and Sacre Ligues.
Poor Laureate Southey, is writhing in Torments under the Laugh of the three kingdoms all Europe and America, upon the publication of Wat Tyler. I wonder whether he, or Bona Suffers most.
I congratulate You and Madison and Monroe, on your noble Employment in founding a University. From Such a noble Tryumvirate, the World will expect Something very great and very new. But if it contains any thing quite original, and very excellent, I fear the prejudices are too deeply rooted to Suffer it to last long, though it may be accepted at first. It will not always have three Such colossal reputations to Support it.
The Pernambuco Ambassador his Secretary of Legation and private Secretary, respectable People, have made me a Visit. Having been Some Year or two in a Similar Situation I could not but Sympathize with him. As Bona Says the Age of Reason is not ended. Nothing can totally extinguish or eclipse the Light which has been Shed abroad by the press.
I am, Sir, with hearty wishes for your health / and hapiness your Friend and / humble Servant
John Adams